DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Hart on 12/01/2021.

The application has been amended as follows: 

Please amend claim 17 to read:
A method of manufacturing a geophysical data product, the method comprising: 
towing a plurality of streamers that each include a plurality of seismic sensors; 
towing at least a first vibratory source; 
driving the first vibratory source during a first time interval, wherein the driving includes driving the first vibratory source using a first digital code that includes a first plurality of sub-sections corresponding to portions of the first time interval; 
recording, during the first time interval using the plurality of seismic sensors, seismic data; 
generating results based on the seismic data by performing processing steps including: 
in relation to a first location of a geological formation, correlating only one of the first plurality of sub-sections with the seismic data; and 
in relation to a second location of the geological formation, correlating two or more of the first plurality of sub-sections with the seismic data; and 
storing the results, or data generated based on the results, in a tangible computer-readable
medium, thereby completing the manufacture of the geophysical data product.

Please amend claim 21 to read:
The method of claim 18, wherein each of the second plurality of sub-sections is uncorrelated to at least a threshold degree relative to each of the first plurality of sub-sections.

Please amend claim 23 to read:
The method of claim 17, wherein the recording includes continuously recording the seismic data during the first time interval.

Please amend claim 24 to read:
A system, comprising:
a plurality of streamers that each include a plurality of seismic sensors;
a plurality of vibratory sources;
control equipment configured to:
perform, using a first vibratory source of the plurality of vibratory sources, a first sweep for a first time interval, wherein the first sweep includes a first plurality of sub-sweeps corresponding to portions of the first time interval; and
record, during the first time interval using the plurality of seismic sensors, seismic data on a tangible, computer-readable medium, wherein the seismic data are based on seismic signals generated by performing the first sweep; and
processing equipment configured to:
process the seismic data in relation to a first location of a geological formation using a correlation of only one of the first plurality of sub-sweeps with the seismic data; and
process the seismic data in relation to a second location of the geological formation using a correlation of two or more of the first plurality of sub-sweeps with the seismic data.

Allowable Subject Matter
Claims 1-32 are allowed.
The claimed limitations "in relation to a first location of a geological formation, correlating only one of the first plurality of sub-sections with the seismic data; and in relation to a second location of the geological formation, correlating two or more of the first plurality of sub-sections with the seismic data" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Krohn (7515505), teaches a plurality of vibratory sources; control equipment configured to: perform, using a first vibratory source of the plurality of vibratory sources, a first sweep for a first time interval, wherein the first sweep includes a first plurality of sub-sweeps corresponding to portions of the first time interval; and record, during the first time interval using the plurality of seismic sensors, seismic data wherein the seismic data are based on seismic signals generated by performing the first sweep.  However it does not teach in relation to a first location of a geological formation, correlating only one of the first plurality of sub-sections with the seismic data; and in relation to a second location of the geological formation, correlating two or more of the first plurality of sub-sections with the seismic data.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/           Primary Examiner, Art Unit 3645